Determination of respqndent Commissioner of the New York State Department of Social Services, dated April 8, 1970, affirming, • after a statutory fair, hearing, the determination of. respondent New York City Department of Social Services discontinuing petitioner’s public assistance, unanimously annulled, on the law, without costs and without disbursements, and the matter remanded to the Department of Social Services for further proceedings consistent with this memorandum. Although petitioner apparently failed to disclose that she was the nominal joint owner of a small savings account with her daughter, we are satisfied, from the record before us, that the funds in said account belonged to.the daughter, who retained possession of the passbook, -and that they, were- not a concealed resource availáble ..to petitioner for her use. . Accordingly, there should have been no- interruption -in the payment of. grants to petitioner; Concur — McGivern, J. P., Markewich, ¡Nunez, Murphy and Tilzer, JJ.